


Exhibit 10.66




EXCHANGE AGREEMENT
(Unrestricted Stock)
Tang Capital Partners, LP (the “Holder”), for itself, enters into this Exchange
Agreement (this “Agreement”) with PDL BioPharma, Inc., a Delaware corporation
(the “Company”), on October 20, 2014, whereby the Holder will exchange the
Company’s 2.875% Series 2012 Convertible Senior Notes due February 15, 2015 (the
“Notes”) for shares of the Company’s common stock, par value $0.01 per share
(“Common Stock”), and a cash payment. The Notes were initially issued pursuant
to that certain Indenture, dated as of January 5, 2012, between the Company and
the Bank of New York Mellon Trust Company, N.A., as trustee (the “Indenture”).
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them in the Indenture.
On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:
Article I: Exchange of the Notes for Common Stock
At the Closing (as defined below), the Holder hereby agrees to exchange and
deliver to the Company a total of $25,974,000 in principal amount of Notes (the
“Exchanged Notes”), and in exchange therefor the Company hereby agrees to
deliver the following consideration (the “Exchange”):
(i)     issue to the Holder a number of shares of Common Stock equal to the
number that would be issued as if the Exchanged Notes were tendered for
conversion pursuant to Article 4 of the Indenture (the “Shares”), provided that
for the purposes of such calculation: (x) the “Conversion Date” shall be deemed
to be the date of this Agreement (October 20, 2014), and (y) the “Cash
Settlement Averaging Period” shall mean the 20 consecutive Trading Day period
beginning on, and including, the third Trading Day immediately after the date of
this Agreement; and
(ii)    a cash payment equal to: (a) the amount of cash that would be delivered
to the Holder as if the Exchanged Notes were tendered for conversion pursuant to
Article 4 of the Indenture, with the Cash Settlement Averaging Period described
in the aforementioned paragraph (the “Conversion Cash Payment”); plus (b)
without duplication of any amounts delivered under clause (a), a sum of cash
equal to $207,431.25, which represents the accrued and unpaid interest on the
Notes through the Closing Date (the “Accrued Interest Cash Payment”, and
together with the Conversion Cash Payment, the “Cash Payment”).
For clarity, attached as Exhibit A, is a schedule for the Exchange, which among
other things, specifies the “Conversion Date”, Cash Settlement Averaging Period
and Closing Date. Furthermore, for the avoidance of doubt, the Holder and the
Company have agreed upon how the calculation of the Shares and Cash Payment
described in paragraphs (i) and (ii) above shall be calculated. Such agreed upon
calculation is in Microsoft Excel Format, with the file name of “PDL 2.875 Notes
Conversion Tang Capital v10.19.14.xlsx.” This calculation shall be considered a
part of this Agreement.
The closing of the Exchange (the “Closing”) shall occur on November 24, 2014,
subject to the continued accuracy of the representations and warranties and
compliance with the covenants contained herein, which is the third Trading Day
immediately following the last Trading Day of the Cash Settlement Averaging
Period (the “Closing Date”). At the Closing, (a) the Holder shall deliver to the
Company all right, title and interest in and to the Holder’s Exchanged Notes
(and no other consideration) free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto (collectively, “Liens”), together with any
documents of conveyance or transfer that the Company may deem necessary or
desirable to transfer to and confirm in the Company all right, title and
interest in and to such Holder’s Exchanged Notes free and clear of any Liens,
and (b) the Company shall issue to the Holder or its designated broker the
number of Shares and pay the Holder the Cash Payment; provided, however, that
the

1
111129895 v4

--------------------------------------------------------------------------------




parties acknowledge that the delivery of the Shares to the Holder may be delayed
due to procedures and mechanics within the system of the Depository Trust
Company or the NASDAQ Global Select Market and that such delay will not be a
default under this Agreement so long as (i) the Company is using its best
efforts to effect the issuance of the Shares, and (ii) such delay is no longer
than five (5) business days after the Closing Date.
Article II: Covenants, Representations and Warranties of the Holder
The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Company, and all such covenants,
representations and warranties shall survive the Closing.
Section 2.1    Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby.
Section 2.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Holder and constitutes a legal,
valid and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”). This Agreement and consummation of the Exchange will not violate,
conflict with or result in a breach of or default under (i) the Holder’s
organizational documents, (ii) any agreement or instrument to which the Holder
is a party or by which the Holder or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Holder.
Section 2.3    Title to the Exchanged Notes. The Holder is the sole legal and
beneficial owner of the Exchanged Notes. The Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its Exchanged Notes or its rights in
its Exchanged Notes, or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to its
Exchanged Notes. Upon the Holder’s delivery of its Exchanged Notes to the
Company pursuant to the Exchange, such Exchanged Notes shall be free and clear
of all Liens created by the Holder.
Section 2.4    Accredited Investor or Qualified Institutional Buyer. The Holder
is either (a) an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), or (b) a “qualified institutional buyer” within the meaning
of Rule 144A promulgated under the Securities Act.
Section 2.5    No Affiliate Status. The Holder is not, and has not been during
the consecutive three-month period preceding the date hereof, a director,
officer or “affiliate” within the meaning of Rule 144 promulgated under the
Securities Act (an “Affiliate”) of the Company. To its knowledge, the Holder did
not acquire any of the Exchanged Notes, directly or indirectly, from an
Affiliate of the Company.
Section 2.6    No Illegal Transactions. The Holder has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with it has, disclosed to a third party any information regarding the Exchange
or engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving any of the
Company’s securities) since September 30, 2014. The Holder covenants that
neither it nor any person acting on its behalf or pursuant to any understanding
with it will disclose to a third party any information regarding the Exchange or
engage, directly or indirectly, in

2
111129895 v4

--------------------------------------------------------------------------------




any transactions in the securities of the Company (including Short Sales) prior
to the time the transaction contemplated by this Agreement is publicly
disclosed, as described in Section 3.5. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers
Section 2.7    Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) the Holder
has had a full opportunity to ask questions of the Company concerning the
Company, its business, operations, financial performance, financial condition
and prospects, and the terms and conditions of the Exchange, (c) the Holder has
had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed investment decision with respect to the Exchange, and (d) the Holder
is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives, except for (i) the
publicly available filings and submissions made by the Company with the SEC
under the Exchange Act, and (ii) the representations and warranties made by the
Company in this Agreement.
Article III: Covenants, Representations and Warranties of the Company
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holder, and all such covenants,
representations and warranties shall survive the Closing.
Section 3.1    Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
Exchange contemplated hereby.
Section 3.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and consummation of the Exchange will
not violate, conflict with or result in a breach of or default under (a) the
Company’s charter, bylaws or other organizational documents, (b) any agreement
or instrument to which the Company is a party or by which the Company or any of
its assets are bound, or (c) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Company.
Section 3.3    Valid Issuance of Common Stock. The Shares (a) are duly
authorized and, upon their issuance pursuant to the Exchange against delivery of
the Exchanged Notes, will be validly issued, fully paid and non-assessable,
(b) will not, at the Closing, be subject to any preemptive, participation,
rights of first refusal or other similar rights, and (c) assuming the accuracy
of each Holder’s representations and warranties hereunder, (i) will be issued in
the Exchange exempt from the registration requirements of the Securities Act
pursuant to Section 3(a)(9) of the Securities Act, (ii) will, at the Closing, be
free of any restrictions on resale by such Holder pursuant to Rule 144
promulgated under the Securities Act, and (iii) will be issued in compliance
with all applicable state and federal laws concerning the issuance of the
Shares. Subject to the accuracy of the representations and warranties of each
Holder hereunder, the Company will take all actions, including, without
limitation, the issuance by its legal counsel of any reasonably necessary legal
opinions, necessary to issue Shares

3
111129895 v4

--------------------------------------------------------------------------------






that are freely tradable on each national securities exchange on which Common
Stock is then listed without restriction and without restrictive legends.
Section 3.4    Listing. When issued in the Exchange, the Shares shall be listed
on each national securities exchange upon which Common Stock is then listed.
Section 3.5    Disclosure. On or before the second business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Exchange (to the extent not previously publicly
disclosed).
Article IV: Miscellaneous
Section 4.1    Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
Section 4.2    Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
Section 4.3    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules.
Section 4.4    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.
Signature Page Follows



4
111129895 v4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.


“Holder”:
Tang Capital Partners, LP


By: /s/ Kevin Tang
Title: Managing Director 
“Company”:
PDL BioPharma, Inc.


By: /s/ Peter S. Garcia
Title: Vice President and Chief Financial Officer




Signature Page to Exchange Agreement
PDL BioPharma, Inc.



--------------------------------------------------------------------------------






EXHIBIT A


Schedule of Exchange


Date of Agreement: October 20, 2014
Latest date that the Company must file an 8-K disclosing the Exchange: October
22, 2014
First day of Cash Settlement Averaging Period: October 23, 2014
Last day of the Cash Settlement Averaging Period: November 19, 2014
Date Holder must tender Exchanged Notes by: November 24, 2014
Date Company must deliver the Shares and Cash Payment by: November 24, 2014



Exhibit A to Exchange Agreement
PDL BioPharma, Inc.
111129895 v4

